Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on January 25, 2021 in response to the Office Action of August 25, 2020 is acknowledged and has been entered. 
The rejections to claims 1-8, 10 and 27 under 35 U.S.C. 103 are now withdrawn in view of the claim amendment.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.
 
Election/Restrictions
Claim1 is allowable. The restriction requirement between the two inventions, as set forth in the Office action mailed on December 20, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Invention II is withdrawn.  Claims 19-22, directed to a system for providing a path for inserting a needle, are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. Further, previously withdrawn claims 23-24 directed to elected Invention I are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Proposal for this examiner’s amendment was given in an interview with Mr. Thomas Fiala (Reg. No. 43,610) on May 14, 2021. Applicant’s approval was obtained on May 17, 2021. 

Amendment to the claims:
Claims 19, 21, 23 and 24 are amended.
Claims 19, 23 and 24 that are previously withdrawn are now amended to incorporate the allowable subject matter identified in claim 1.
	Claim 21 is amended to clarify the scope of the claim.
	Claims 19-24 are rejoined.

Claim 19.  A system for providing a path for inserting a needle inside a body of a patient during medical procedures, the system comprising:
an ultrasound probe housing including an ultrasonic transceiver unit, a guide having a cone or hyperboloid shape, and a spherical bearing disposed within the guide aperture; a power source to power the ultrasonic transceiver unit; and a needle guide assembly pivotally connected to the guide  via the spherical bearing at a pivot point internal to the guide aperture, the pivotal connection enabling the needle to rotate both radially and circumferentially;
a processor connected with the ultrasound probe housing through a data interface;
a memory unit, a display unit and a data repository connected with the processor;
wherein the processor is configured to:

generate real-time 3-Dimensional (3D) images of anatomical parts of the body between the ultrasound probe housing and an internal target body location;
display the real-time 3D images on a display device connected with the ultrasound probe housing;
provide a path for inserting the needle through the ultrasound probe housing towards the internal target body location; and
guide the needle on the provided path to the internal target body location through the needle guide assembly, wherein the needle being covered in the field of view of the ultrasound probe is displayed on the display device during insertion.

Claim 21.  The system as claimed in claim 19, wherein the processor is further enabled to guide the needle on the provided path to the target internal body part through the 

Claim 23.  A device comprising:
an ultrasound probe housing generates ultrasound waves to produce images of inside the body of a patient, the ultrasound probe housing having an ambient side, , a guide aperture having a cone or hyperboloid shape that is internally positioned between the ambient side and the body side, and a spherical bearing disposed within the guide aperture;
the ultrasound probe housing having ports on the body side for applying suction;
a needle guide assembly pivotally connected to the guide aperture of the ultrasound probe housing via the spherical bearing at a pivot point, the needle guide assembly receives a needle, the pivotal connection of the needle guide assembly to the guide aperture via the spherical bearing enabling the needle to rotate both radially and circumferentially; and
wherein the needle is inserted into the patient and viewable using the ultrasound probe housing.

Claim 24.  A device comprising:
an ultrasound probe housing generates ultrasound waves to produce images of inside the body of a patient, the ultrasound probe housing having an ambient side, , a guide aperture having a cone or hyperboloid shape that is internally positioned between the ambient side and the body side, and a spherical bearing disposed within the guide aperture;
the ultrasound probe housing having adhesive on the body side; 
guide aperture of the ultrasound probe housing via the spherical bearing at a pivot point, the needle guide assembly receives a needle, the pivotal connection of the needle guide assembly to the guide aperture via the spherical bearing enabling the needle to rotate both radially and circumferentially; and
wherein the needle is inserted into the patient and viewable using the ultrasound probe housing.

Allowable Subject Matter
Claims 1-8, 10, 19-24 and 27 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The limitations recited in claims 1, 19, 23 and 24 in regard to the features of “a guide aperture having a cone or hyperboloid shape; a spherical bearing disposed within the guide aperture; and the pivotal connection of the needle guide assembly to the guide aperture via the spherical bearing at the pivot point enabling the needle to rotate both radially and circumferentially", in combination with the other claimed elements, are not taught or disclosed in the prior arts. 
It is further noted that Applicant presented arguments in regard to the above identified allowable subject matter on page 8 of the response filed on January 25, 2021, which Examiner agrees with.


The prior art relevant to the claimed invention are cited below:
Oberg et al., US 2015/0112200 A1. This art discloses in FIG.15A and [0066] a guide cone 80 of an ultrasound probe, which is elliptically funnel-shaped so as to provide a tapered, elliptically conical three-dimensional funnel surface that guides a distal tip of a needle toward the needle channel 54. However, the guide cone is part of the needle guide assembly rather than a guide aperture for accommodating the needle guide assembly. It does not have a spherical bearing disposed within. In addition, when the needle is inserted into the needle channel the needle can only be translated along the length of the channel. Neither the needle channel nor the needle is capable of being rotated radially and circumferentially. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Examiner, Art Unit 3793